 



Each of the directors (and former directors) of Cascade Bancorp identified below
entered into an Indemnification Agreement with Cascade Bancorp, the form of
which is attached, effective on the dates indicated below.

 

The Indemnification Agreements between Cascade Bancorp and Mr. Wells does not
include Section 3. Otherwise, the Indemnification Agreements are substantially
identical in all material respects.

 

CACB Directors   Effective Date Jerol E. Andres   February 3, 2011 Chris
Casciato   January 28, 2011 Michael J. Connolly   January 28, 2011 Henry Hewitt
  February 2, 2011 Judith Johansen   February 16, 2011 J. LaMont Keen   January
4, 2012 James B. Lockhart III   January 28, 2011 Patricia L. Moss   February 2,
2011 Ryan R. Patrick   February 2, 2011 Thomas M. Wells   January 28, 2011 Terry
E. Zink   January 3, 2012 Retired Director:     Gary L. Hoffman   February 23,
2011

  

 

 





 

CASCADE BANCORP

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) dated as of [_____], is made
between Cascade Bancorp, an Oregon corporation (the “Company”), and [_____]
(“Indemnitee”).

 

RECITALS

 

A.           Indemnitee is [currently serving] [willing to serve] as a director,
officer, employee and/or agent of the Company, and in such capacity Indemnitee
[is performing] [will perform] valuable services for the Company.

 

B.           The Company’s Articles of Incorporation (the “Articles”) provide
for the indemnification of members of its Board of Directors to the full extent
permitted by the Oregon Business Corporation Act (the “Act”).

 

C.           The Act is not exclusive in the rights provided, and it
contemplates that agreements may be entered into between the Company and the
members of its Board of Directors, as well as its officers, employees and/or
agents with respect to the indemnification of such directors, officers,
employees and/or agents.

 

D.           In order to induce Indemnitee to [continue to] serve as a director,
officer, employee and/or agent of the Company, the Company has agreed to enter
into this Agreement with Indemnitee.

 

AGREEMENT

 

In consideration of the recitals above, the mutual covenants and agreements
herein contained, and Indemnitee’s [continued] service as a director, officer,
employee and/or agent, as the case may be, of the Company after the date hereof,
the parties to this Agreement agree as follows:

 

1.           Indemnity of Indemnitee

 

1.1           Scope. If Indemnitee was or is made a party, or is threatened to
be made a party, to or is otherwise involved (including, without limitation, as
a witness) in any Proceeding (as defined below), the Company agrees to and shall
hold harmless and indemnify Indemnitee from and against any and all losses,
claims, damages, liabilities or expenses (including attorneys’ fees, judgments,
fines, taxes or penalties, amounts paid in settlement and other expenses
incurred in connection with such Proceeding) (collectively, “Damages”) to the
full extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by this Agreement, the Articles, the bylaws of the
Company (the “Bylaws”), the Act or otherwise.

 

 

 

 

In the event of any change, after the date of this Agreement, in any applicable
law, statute or rule regarding the right of an Oregon corporation to indemnify a
member of its Board of Directors, such changes, to the extent that they would
expand Indemnitee’s rights hereunder, shall be within the purview of
Indemnitee’s rights and the Company’s obligations hereunder, and, to the extent
that they would narrow Indemnitee’s rights hereunder, shall be excluded from
this Agreement.

 

1.2           Nonexclusivity. The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Act, the Articles, the Bylaws, any agreement, any general or specific
action of the Company’s Board of Directors, vote of shareholders or otherwise.
To the extent that there is a conflict or inconsistency between the terms of
this Agreement and the Articles or Bylaws, it is the intent of the parties
hereto that the Indemnitee shall enjoy the greater benefits regardless of
whether contained herein, in the Articles or in the Bylaws. No amendment or
alteration of the Articles or Bylaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.

 

1.3           Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Indemnitee’s expenses incurred in any Proceeding, but not, however, for all of
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

 

1.4           Burden of Proof. In connection with any determination by the Board
of Directors, any court or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that Indemnitee
is not so entitled.

 

1.5           Reliance as Safe Harbor. Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (i) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company or any of its subsidiaries in the course of
their duties, or by committees of the Board of Directors, or by any other person
as to matters Indemnitee reasonably believes are within such other person’s
professional or expert competence, or (ii) on behalf of the Company in
furtherance of the interests of the Company in good faith in reliance upon, and
in accordance with, the advice of legal counsel or accountants, provided such
legal counsel or accountants were selected with reasonable care by or on behalf
of the Company. In addition, the knowledge and/or actions, or failures to act,
of any other director, officer, agent or employee of the Company shall not be
imputed to Indemnitee for purposes of determining the right to indemnity
hereunder.

 

2

 

 

1.6           Definition of Proceeding. For purposes of this Agreement,
“Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative and whether
formal or informal, in which Indemnitee is, was or becomes involved by reason of
the fact that Indemnitee is or was a director, officer, employee and/or agent of
the Company or that, being or having been such a director, officer, employee
and/or agent, Indemnitee is or was serving at the Company’s request as a
director, officer, partner, trustee, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise (collectively a “Related Company”), including service with
respect to an employee benefit plan, whether the basis of such proceeding is
alleged action (or inaction) by Indemnitee in an official capacity as a
director, officer, partner, trustee, employee or agent or in any other capacity
while serving as a director, officer, partner, trustee, employee or agent;
provided, however, that, except with respect to an action to enforce the
provisions of this Agreement, “Proceeding” shall not include any action, suit or
proceeding instituted by or at the direction of Indemnitee unless such action,
suit or proceeding is or was authorized by the Company’s Board of Directors.

 

1.7           Survival. The indemnification provided under this Agreement shall
apply to any and all Proceedings, notwithstanding that Indemnitee has ceased to
be a director, officer, partner, trustee, employee or agent of the Company or a
Related Company.

 

1.8           Liability Insurance. The Company shall use its best efforts to
purchase and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, providing Indemnitee with
coverage for any liability asserted against, or incurred by, Indemnitee or on
Indemnitee’s behalf by reason of the fact that Indemnitee is or was a director,
officer, employee and/or agent of the Company or that, being or having been such
a director, officer, employee and/or agent, Indemnitee is or was serving at the
Company’s request as a director, officer, partner, trustee, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, including service with respect to an
employee benefit plan, whether or not the Company would have the power to
indemnify Indemnitee against such liability under the provisions of this
Agreement. Such insurance policies shall have coverage terms and policy limits
at least as favorable to Indemnitee as the insurance coverage provided to any
other director or officer of the Company. If the Company has such insurance in
effect at the time the Company receives from Indemnitee any notice of the
commencement of a Proceeding, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the policy. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 

2.           Expense Advances

 

2.1           Generally. Subject to Section 2.2, the right to indemnification of
Damages conferred by Section 1 shall include the right to have the Company pay
Indemnitee’s expenses in any Proceeding as such expenses are incurred and in
advance of such Proceeding’s final disposition (such right is referred to
hereinafter as an “Expense Advance”). The Indemnitee’s right to an Expense
Advance is absolute and shall not be subject to any condition that the Company’s
Board of Directors shall not have determined that the Indemnitee is not entitled
to be indemnified under applicable law.

 

2.2           Conditions to Expense Advance. The Company’s obligation to provide
an Expense Advance is subject to the following conditions:

 

3

 

 

2.2.1           Undertaking. If the Proceeding arose in connection with
Indemnitee’s service as a director, officer, employee and/or agent of the
Company (and not in any other capacity in which Indemnitee rendered service,
including service to any Related Company), then Indemnitee or his or her
representative shall have executed and delivered to the Company a written
undertaking, which must be an unlimited general obligation, but shall be
unsecured and interest-free and shall be accepted without reference to
Indemnitee’s financial ability to make repayment, by or on behalf of Indemnitee
to repay all Expense Advances if and to the extent that it shall ultimately be
determined by a final, unappealable decision rendered by a court having
jurisdiction over the parties and the question that Indemnitee did not meet the
standard of conduct described in 60.391 of the Act.

 

2.2.2           Cooperation. Indemnitee shall give the Company such information
and cooperation as it may reasonably request and as shall be within Indemnitee’s
power.

 

2.2.3           Affirmation. Indemnitee shall furnish, upon request by the
Company and if required under applicable law, a written affirmation of
Indemnitee’s good faith belief that he or she has met the standard of conduct
described in 60.391 of the Act.

 

3.           Priority

 

3.1          Company Fully and Primarily Responsible. Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the Fund Entities
and the Company, and the service of Indemnitee as a Director of the Company at
the request of the Fund Entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the indemnification and
advancement of expenses of Indemnitee in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery Indemnitee may have from the
Fund Entities or any of their respective Affiliates. Under no circumstances
shall the Company be entitled to any right of contribution by the Fund Entities
or any of their Affiliates and no right of recovery Indemnitee may have from the
Fund Entities or any of their respective Affiliates shall reduce or otherwise
alter the rights of Indemnitee or the obligations of the Company under this
Agreement.

 

3.2          Definitions. For purposes of this Section 3:

 

3.2.1           Affiliate. “Affiliate” shall mean, with respect to any person,
any person directly or indirectly controlling, controlled by or under common
control with, such other person. For purposes of this definition, (i) “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management and/or policies of such person, whether through the ownership of
voting securities by contract or otherwise or for purposes of the Bank Holding
Company Act of 1956, as amended, and (ii) “person” has the meaning given to it
in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor statute and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.

 

4

 

 

3.2.2           Fund Entities. “Fund Entities” shall mean any corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other entity or enterprise (other than the Company or any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other entity or enterprise as to which Indemnitee has
agreed, on behalf of the Company or at the Company’s request, to serve as a
director, officer, employee or agent and which service is covered by this
Agreement) from whom Indemnitee may be entitled to indemnification or
advancement of expenses with respect to which, in whole or in part, the Company
may also have an indemnification or advancement obligation.

 

3.2.3           Jointly Indemnifiable Claims. “Jointly Indemnifiable Claim”
shall mean any claim for which Indemnitee may be entitled to indemnification
both from any Fund Entity, on the one hand, and the Company, on the other hand,
pursuant to applicable law, any indemnification agreement or the certificate of
incorporation, bylaws, partnership agreement, operating agreement, certificate
of formation, certificate of limited partnership or comparable organizational
documents of the Company or such Fund Entity.

 

4.           Procedures for Enforcement

 

4.1          Enforcement. In the event that a claim for indemnity, an Expense
Advance or otherwise is made hereunder and is not paid in full within twenty
calendar days after written notice of such claim is delivered to the Company,
Indemnitee may, but need not, at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim (an “Enforcement Action”).

 

4.2          Presumptions in Enforcement Action. In any Enforcement Action the
following presumptions (and limitation on presumptions) shall apply:

 

(a)          The Company shall conclusively be presumed to have entered into
this Agreement and assumed the obligations imposed on it hereunder in order to
induce Indemnitee to [continue to] serve as a director, officer, employee and/or
agent, as the case may be, of the Company;

 

(b)          Neither (i) the failure of the Company (including the Company’s
Board of Directors, independent or special legal counsel or the Company’s
shareholders) to have made a determination prior to the commencement of the
Enforcement Action that indemnification of Indemnitee is proper in the
circumstances nor (ii) an actual determination by the Company, its Board of
Directors, independent or special legal counsel or shareholders that Indemnitee
is not entitled to indemnification shall be a defense to the Enforcement Action
or create a presumption that Indemnitee is not entitled to indemnification
hereunder; and

 

(c)          If Indemnitee is or was serving as a director, officer, employee,
trustee or agent of a corporation of which a majority of the shares entitled to
vote in the election of its directors is held by the Company or in an executive
or management capacity in a partnership, joint venture, trust or other
enterprise of which the Company or a wholly-owned subsidiary of the Company is a
general partner or has a majority ownership, then such corporation, partnership,
joint venture, trust or enterprise shall conclusively be deemed a Related
Company and Indemnitee shall conclusively be deemed to be serving such Related
Company at the request of the Company.

 

5

 

 

4.3          Attorneys’ Fees and Expenses for Enforcement Action. In the event
Indemnitee is required to bring an Enforcement Action, the Company shall
indemnify and hold harmless Indemnitee against all of Indemnitee’s fees and
expenses in bringing and pursuing the Enforcement Action (including attorneys’
fees at any stage, including on appeal); provided, however, that the Company
shall not be required to provide such indemnity for such attorneys’ fees or
expenses if a court of competent jurisdiction determines that each of the
material assertions made by Indemnitee in such Enforcement Action was not made
in good faith or was frivolous.

 

5.           Limitations on Indemnity; Mutual Acknowledgment

 

5.1          Limitation on Indemnity. No indemnity pursuant to this Agreement
shall be provided by the Company:

 

(a)          On account of any suit in which a final, unappealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Company in violation of the
provisions of Section 16(b) of the Exchange Act;

 

(b)          For Damages that have been paid directly to Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability insurance
maintained by the Company;

 

(c)          On account of Indemnitee’s conduct which is finally adjudged to
fall within one or more of the exclusions set forth in the Act; or

 

(d)          If a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful.

 

5.2          Regulatory Limitation. Notwithstanding anything herein to the
contrary (including without limitation the last sentence of Section 2.1), the
Company shall not be required to make any indemnification payment (including
without limitation any Expense Advance) to the extent such payment is prohibited
or limited pursuant to 12 U.S.C. 1828(k) or by 12 C.F.R. Part 359 and any such
payment made shall be in compliance with requirements imposed pursuant to 12
U.S.C. 1828(k) or by 12 C.F.R, Part 359 (including without limitation any
required agreements of Indemnitee)

 

6.           Notification and Defense of Claim

 

6.1          Notification. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve the Company from any liability which it may have to Indemnitee under
this Agreement unless and only to the extent that such omission can be shown to
have actually and materially prejudiced the Company’s ability to defend the
Proceeding.

 

6

 

 

6.2          Defense of Claim. With respect to any such Proceeding as to which
Indemnitee notifies the Company of the commencement thereof:

 

(a)          The Company may participate therein at its own expense;

 

(b)          The Company, by itself or jointly with any other indemnifying party
similarly notified, may assume the defense thereof, with counsel satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any legal or other expenses (other than reasonable costs of
investigation) subsequently incurred by Indemnitee in connection with the
defense thereof unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action, or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of counsel shall be at the expense of the Company.
The Company shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the conclusion provided for in (ii) above. For the avoidance of
doubt, Indemnitee shall not be required to utilize counsel selected by or
representing the Company or any other Indemnitee without the express consent of
Indemnitee, which consent may be withheld in his or her discretion;

 

(c)          The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent;

 

(d)          The Company shall not settle any action or claim in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent; and

 

(e)          Neither the Company nor Indemnitee will unreasonably withhold its,
his or her consent to any proposed settlement.

 

(f)          To the fullest extent permitted by law, the Company’s assumption of
the defense of a Proceeding pursuant to this Section 6 will constitute an
irrevocable acknowledgement by the Company that any expenses incurred by or for
the account of Indemnitee in connection therewith are indemnifiable by the
Company hereunder.

 

7

 

 

7.          Subrogation

 

In the event of payment under this Agreement by or on behalf of the Company,
except as provided in Section 3, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of Indemnitee, who shall
execute all papers that may be required and shall do all things that may be
necessary to secure such rights, including without limitation, the execution of
such documents as may be necessary to enable the Company effectively to bring
suit to enforce such rights. The Company shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.

 

8.          Severability

 

Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable, as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

9.           Governing Law; Binding Effect; Amendment and Termination; Specific
Performance

 

(a)          This Agreement shall be interpreted and enforced in accordance with
the laws of the State of Oregon.

 

(b)          This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives. The Company shall require and cause any successor(s) (whether
directly or indirectly, whether in one or a series of transactions, and whether
by purchase, merger, consolidation, or otherwise) to all or a significant
portion of the business and/or assets of the Company and/or its subsidiaries (on
a consolidated basis), by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place; provided that no such
assumption shall relieve the Company from its obligations hereunder and any
obligations shall thereafter be joint and several.

 

(c)          No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties.

 

(d)          The parties recognize that if any provision of this Agreement is
violated by the parties hereto, Indemnitee may be without an adequate remedy at
law. Accordingly, in the event of any such violation, Indemnitee shall be
entitled, if Indemnitee so elects, to institute proceedings, either in law or at
equity, to obtain damages, to obtain specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

 

8

 

 

[SIGNATURE PAGE FOLLOWS]

  

9

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

  CASCADE BANCORP       By:         INDEMNITEE:        

 

[Signature Page to Indemnification Agreement]

 

 

 

